
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.14



WIND RIVER SYSTEMS, INC.

1995 NON-EMPLOYEE DIRECTORS' STOCK OPTION PLAN
As Amended through February 13, 2001


1.  Purpose.

    (a) The purpose of the 1995 Non-Employee Directors' Stock Option Plan (the
"Plan") is to provide a means by which each director of Wind River Systems, Inc.
(the "Company") who is not otherwise an employee or consultant of the Company or
of any Affiliate of the Company (each such person being hereafter referred to as
a "Non-Employee Director") will be given an opportunity to purchase stock of the
Company.

    (b) The word "Affiliate" as used in the Plan means any parent corporation or
subsidiary corporation of the Company as those terms are defined in Sections
424(e) and (f), respectively, of the Internal Revenue Code of 1986, as amended
from time to time (the "Code").

    (c) The Company, by means of the Plan, seeks to retain the services of
persons now serving as Non-Employee Directors of the Company, to secure and
retain the services of persons capable of serving in such capacity, and to
provide incentives for such persons to exert maximum efforts for the success of
the Company.

2.  Administration.

    (a) The Plan shall be administered by the Board of Directors of the Company
(the "Board") unless and until the Board delegates administration to a
committee, as provided in subparagraph 2(b).

    (b) The Board may delegate administration of the Plan to a committee
composed of not fewer than two (2) members of the Board (the "Committee"). If
administration is delegated to a Committee, the Committee shall have, in
connection with the administration of the Plan, the powers theretofore possessed
by the Board, subject, however, to such resolutions, not inconsistent with the
provisions of the Plan, as may be adopted from time to time by the Board. The
Board may abolish the Committee at any time and revest in the Board the
administration of the Plan.

3.  Shares Subject To The Plan.

    (a) Subject to the provisions of paragraph 10 relating to adjustments upon
changes in stock, the stock that may be sold pursuant to options granted under
the Plan shall not exceed in the aggregate three hundred thirty-seven thousand
five hundred (337,500) shares of the Company's common stock. If any option
granted under the Plan shall for any reason expire or otherwise terminate
without having been exercised in full, the stock not purchased under such option
shall again become available for grants under the Plan.

    (b) The stock subject to the Plan may be unissued shares or reacquired
shares, bought on the market or otherwise.

4.  Eligibility.

    Options shall be granted only to Non-Employee Directors of the Company.

5.  Non-Discretionary Grants.

    (a) Upon the date of the approval of the Plan by the Board (the "Adoption
Date"), each person who is a Non-Employee Director on the Adoption Date shall
automatically be granted an option to purchase twenty-two thousand five hundred
(22,500) shares of the common stock of the Company on the terms and conditions
set forth herein.

--------------------------------------------------------------------------------

    (b) Effective February 13, 2001, each person who is, after the Adoption
Date, elected for the first time to be a Non-Employee Director automatically
shall, upon the date of his or her initial election to be a Non-Employee
Director by the Board or stockholders of the Company, be granted an option to
purchase twenty-four thousand (24,000) shares of common stock of the Company on
the terms and conditions set forth herein.

    (c) Effective February 13, 2001, on April 1 of each year, each person who is
then a Non-Employee Director automatically shall be granted an option to
purchase six thousand (6,000) shares of common stock of the Company on the terms
and conditions set forth herein.

6.  Option Provisions.

    Each option shall be subject to the following terms and conditions:

    (a) The term of each option commences on the date it is granted and, unless
sooner terminated as set forth herein, expires on the date ("Expiration Date")
ten (10) years from the date of grant. If the optionee's service as a
Non-Employee Director or employee of or consultant to the Company or any
Affiliate terminates for any reason or for no reason, the option shall terminate
on the earlier of the Expiration Date or the date six (6) months following the
date of termination of all such service; provided, however, that if such
termination of service is due to the optionee's disability, the option shall
terminate on the earlier of the Expiration Date or twelve (12) months following
the date of the optionee's termination of service on account of disability and
if such termination of service is due to the optionee's death, the option shall
terminate on the earlier of the Expiration Date or eighteen (18) months
following the date of the optionee's death. In any and all circumstances, an
option may be exercised following termination of the optionee's service as a
Non-Employee Director of or employee of or consultant to the Company or any
Affiliate only as to that number of shares as to which it was vested on the date
of termination of all such service under the provisions of subparagraphs 6(e) or
6(f), whichever is applicable. Notwithstanding any other provision of the Plan
to the contrary, in the event that an optionee fails to satisfy the meeting
attendance requirements for vesting as set forth in subparagraph 6(f) for an
option granted pursuant to subparagraph 5(c), then such option shall terminate
one year and one day following its date of grant.

    (b) The exercise price of each option shall be one hundred percent (100%) of
the fair market value of the stock subject to such option on the date such
option is granted.

    (c) Payment of the exercise price of each option is due in full in cash or
by check upon any exercise when the number of shares being purchased upon such
exercise is less than 500 shares; but when the number of shares being purchased
upon an exercise is 500 or more shares, the optionee may elect to make payment
of the exercise price under one of the following alternatives:

     (i) Payment of the exercise price per share in cash or by check at the time
of exercise; or

    (ii) Provided that at the time of the exercise the Company's common stock is
publicly traded and quoted regularly in the Wall Street Journal, payment by
delivery of shares of common stock of the Company already owned by the optionee,
held for the period required to avoid a charge to the Company's reported
earnings, and owned free and clear of any liens, claims, encumbrances or
security interests, which common stock shall be valued at its fair market value
on the date preceding the date of exercise; or

    (iii) Payment by a combination of the methods of payment specified in
subparagraph 6(c)(i) and 6(c)(ii) above.

    Notwithstanding the foregoing, this option may be exercised pursuant to a
program developed under Regulation T as promulgated by the Federal Reserve Board
which results in the receipt of cash (or check) by the Company prior to the
issuance of shares of the Company's common stock.

2

--------------------------------------------------------------------------------

    (d) An option shall not be transferable except by will or by the laws of
descent and distribution, or pursuant to a qualified domestic relations order
satisfying the requirements of Rule 16b-3 under the Securities Exchange Act of
1934 (a "QDRO") and shall be exercisable during the lifetime of the person to
whom the option is granted only by such person, by such person's guardian or
legal representative, or by a transferee pursuant to a QDRO. Notwithstanding the
foregoing, the optionee may, by delivering written notice to the Company in a
form satisfactory to the Company, designate a third party who, in the event of
the death of the optionee, shall thereafter be entitled to exercise the option.

    (e) An option granted pursuant to either subparagraph 5(a) or subparagraph
5(b) shall become vested in four (4) equal annual installments over a period of
four (4) years from the date of grant, commencing on the date one year after the
date of grant of the option. Therefore, twenty-five percent (25%) of the shares
shall vest on the first anniversary of the date of grant and twenty-five percent
(25%) of the shares shall vest each anniversary thereafter, provided that the
optionee has, during the entire period prior to such vesting date, continuously
served as a Non-Employee Director or as an employee of or consultant to the
Company or any Affiliate of the Company, whereupon such option shall become
fully vested in accordance with its terms with respect to that portion of the
shares represented by that installment.

    (f)  An option granted pursuant to subparagraph 5(c) shall be one hundred
percent (100%) vested at the end of the one-year period following the date of
grant of the option if the optionee attends at least seventy-five percent (75%)
of the meetings of the Board and committees of the Board on which the optionee
serves which are held during that one-year period.

    (g) The option shall include a provision whereby the optionee may elect at
any time while a Non-Employee Director, employee, or consultant (but not after
all such service with the Company and its Affiliates has terminated) to exercise
the option as to any part or all of the shares subject to the option prior to
the full vesting of the option. Any unvested shares so purchased shall be
subject to a repurchase right in favor of the Company, with the repurchase right
to be equal to the original purchase price of the stock payable in cash or by
check; provided, however, that such right shall be exercised no later than
ninety (90) days following the date on which such option was last exercisable.
The Company shall have the authority to establish arrangements to hold any
unvested shares in escrow according to the terms of a joint escrow agreement
acceptable to the Company. The Company's repurchase right may be assigned by the
Company.

    (h) The Company may require any optionee, or any person to whom an option is
transferred under subparagraph 6(d), as a condition of exercising any such
option: (i) to give written assurances satisfactory to the Company as to the
optionee's knowledge and experience in financial and business matters; and
(ii) to give written assurances satisfactory to the Company stating that such
person is acquiring the stock subject to the option for such person's own
account and not with any present intention of selling or otherwise distributing
the stock. These requirements, and any assurances given pursuant to such
requirements, shall be inoperative if (i) the issuance of the shares upon the
exercise of the option has been registered under a then currently effective
registration statement under the Securities Act of 1933, as amended (the
"Securities Act"), or (ii), as to any particular requirement, a determination is
made by counsel for the Company that such requirement need not be met in the
circumstances under the then applicable securities laws.

    (i)  Notwithstanding anything to the contrary contained herein, an option
may not be exercised unless the shares issuable upon exercise of such option are
then registered under the Securities Act or, if such shares are not then so
registered, the Company has determined that such exercise and issuance would be
exempt from the registration requirements of the Securities Act.

3

--------------------------------------------------------------------------------

7.  Covenants Of The Company.

    (a) During the terms of the options granted under the Plan, the Company
shall keep available at all times the number of shares of stock required to
satisfy such options.

    (b) The Company shall seek to obtain from each regulatory commission or
agency having jurisdiction over the Plan such authority as may be required to
issue and sell shares of stock upon exercise of the options granted under the
Plan; provided, however, that this undertaking shall not require the Company to
register under the Securities Act either the Plan, any option granted under the
Plan, or any stock issued or issuable pursuant to any such option. If, after
reasonable efforts, the Company is unable to obtain from any such regulatory
commission or agency the authority which counsel for the Company deems necessary
for the lawful issuance and sale of stock under the Plan, the Company shall be
relieved from any liability for failure to issue and sell stock upon exercise of
such options.

8.  Use Of Proceeds From Stock.

    Proceeds from the sale of stock pursuant to options granted under the Plan
shall constitute general funds of the Company.

9.  Miscellaneous.

    (a) Neither an optionee nor any person to whom an option is transferred
under subparagraph 6(d) shall be deemed to be the holder of, or to have any of
the rights of a holder with respect to, any shares subject to such option unless
and until such person has satisfied all requirements for exercise of the option
pursuant to its terms.

    (b) Throughout the term of any option granted pursuant to the Plan, the
Company shall make available to the holder of such option, not later than one
hundred twenty (120) days after the close of each of the Company's fiscal years
during the option term, upon request, such financial and other information
regarding the Company as comprises the annual report to the stockholders of the
Company provided for in the Bylaws of the Company and such other information
regarding the Company as the holder of such option may reasonably request.

    (c) Nothing in the Plan or in any instrument executed pursuant thereto shall
confer upon any Non-Employee Director any right to continue in the service of
the Company or any Affiliate or shall affect any right of the Company, its Board
or stockholders or any Affiliate to terminate the service of any Non-Employee
Director with or without cause.

    (d) No Non-Employee Director, individually or as a member of a group, and no
beneficiary or other person claiming under or through him, shall have any right,
title or interest in or to any option reserved for the purposes of the Plan
except as to such shares of common stock, if any, as shall have been reserved
for him pursuant to an option granted to him.

    (e) In connection with each option made pursuant to the Plan, it shall be a
condition precedent to the Company's obligation to issue or transfer shares to a
Non-Employee Director, or to evidence the removal of any restrictions on
transfer, that such Non-Employee Director make arrangements satisfactory to the
Company to insure that the amount of any federal or other withholding tax
required to be withheld with respect to such sale or transfer, or such removal
or lapse, is made available to the Company for timely payment of such tax.

    (f)  As used in this Plan, fair market value means, as of any date, the
value of the common stock of the Company determined as follows:

     (i) If the common stock is listed on any established stock exchange or a
national market system, including without limitation the Nasdaq National Market,
the Fair Market Value of a share

4

--------------------------------------------------------------------------------

of common stock shall be the closing sales price for such stock (or the closing
bid, if no sales were reported) as quoted on such system or exchange (or the
exchange with the greatest volume of trading in common stock) on the last market
trading day prior to the day of determination, as reporting in the Wall Street
Journal or such other source as the Board deems reliable;

    (ii) If the common stock is quoted on the Nasdaq Stock Market (but not on
the Nasdaq National Market) or is regularly quoted by a recognized securities
dealer but selling prices are not reported, the Fair Market Value of a share of
common stock shall be the mean between the bid and asked prices for the common
stock on the last market trading day prior to the day of determination, as
reported in the Wall Street Journal or such other source as the Board deems
reliable;

    (iii) In the absence of an established market for the common stock, the Fair
Market Value shall be determined in good faith by the Board.

10. Adjustments Upon Changes In Stock.

    (a) If any change is made in the stock subject to the Plan, or subject to
any option granted under the Plan (through merger, consolidation,
reorganization, recapitalization, stock dividend, dividend in property other
than cash, stock split, liquidating dividend, combination of shares, exchange of
shares, change in corporate structure or otherwise), the Plan and outstanding
options will be appropriately adjusted in the class(es) and maximum number of
shares subject to the Plan and the class(es) and number of shares and price per
share of stock subject to outstanding options.

    (b) In the event of: (1) a merger or consolidation in which the Company is
not the surviving corporation; (2) a reverse merger in which the Company is the
surviving corporation but the shares of the Company's common stock outstanding
immediately preceding the merger are converted by virtue of the merger into
other property, whether in the form of securities, cash or otherwise; (3) any
other capital reorganization in which more than fifty percent (50%) of the
shares of the Company entitled to vote are exchanged; or (4) a sale of
substantially all of the Company's assets, then the time during which options
outstanding under the Plan shall vest shall be accelerated and the options
terminated if not exercised prior to such event. In the event of a dissolution
or liquidation of the Company, any option outstanding under the Plan shall
terminate if not exercised prior to such event.

11. Amendment Of The Plan.

    (a) The Board at any time, and from time to time, may amend the Plan,
provided, however, that the Board shall not amend the Plan more than once every
six (6) months, with respect to the provisions of the Plan which relate to the
amount, price and timing of grants, other than to comport with changes in the
Code, the Employee Retirement Income Security Act, or the rules thereunder.
Except as provided in paragraph 10 relating to adjustments upon changes in
stock, no amendment shall be effective unless approved by the stockholders of
the Company within twelve (12) months before or after the adoption of the
amendment, where the amendment will:

     (i) Increase the number of shares which may be issued under the Plan;

    (ii) Modify the requirements as to eligibility for participation in the Plan
(to the extent such modification requires stockholder approval in order for the
Plan to comply with the requirements of Rule 16b-3); or

    (iii) Modify the Plan in any other way if such modification requires
stockholder approval in order for the Plan to comply with the requirements of
Rule 16b-3.

    The Board may also submit any other amendment to the Plan for the approval
of the stockholders of the Company as the Board deems appropriate; including,
but not limited to, amendments for which

5

--------------------------------------------------------------------------------

stockholder approval is necessary in order that the Plan satisfies the
requirements of Section 162(m) of the Code.

    (b) Rights and obligations under any option granted before any amendment of
the Plan shall not be impaired by such amendment unless (i) the Company requests
the consent of the person to whom the option was granted and (ii) such person
consents in writing.

12. Termination Or Suspension Of The Plan.

    (a) The Board may suspend or terminate the Plan at any time. Unless sooner
terminated, the Plan shall terminate once all of the shares subject to the Plan
have been issued on account of the exercise of options granted under the Plan.
No options may be granted under the Plan while the Plan is suspended or after it
is terminated.

    (b) Rights and obligations under any option granted while the Plan is in
effect shall not be impaired by suspension or termination of the Plan, except
with the consent of the person to whom the option was granted.

    (c) The Plan shall terminate upon the occurrence of any of the events
described in Section 10(b) above.

13. Effective Date Of Plan; Conditions Of Exercise.

    (a) The Plan shall become effective upon adoption by the Board of Directors,
subject to the condition subsequent that the Plan is approved by the
stockholders of the Company.

    (b) Notwithstanding any provision of the Plan to the contrary, no option
granted under the Plan shall be exercised or exercisable unless and until the
condition of subparagraph 13(a) above has been met.

6

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.14



WIND RIVER SYSTEMS, INC. 1995 NON–EMPLOYEE DIRECTORS' STOCK OPTION PLAN
